DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-5, 7, 8, 12, 13 and 16 are pending in the instant invention.  According to the Amendments to the Claims, filed May 24, 2022, claims 1-4 and 7 were amended, claims 6, 9-11, 14 and 15 were cancelled and claim 16 was added.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(a-d) to International Application No. PCT/CN2019/091709, filed June 18, 2019, and under 35 U.S.C. § 119(e) to US Provisional Application No. 63/036,046, filed June 8, 2020.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 1-5, 7, 8, 12 and 13, drawn to substituted pyrazolo[1,5-a]pyrimidines of the Formula (I), shown to the right, and/or a pharmaceutical composition thereof; and (2) claim 16, drawn to substituted pyrazolo-[1,5-a]pyrimidines, respectively.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on November 26, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed May 24, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1-5, 7, 8, 12, 13 and 16 is contained within.

New Claim Objections

	Claim 12 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation(s):
12.	A pharmaceutical composition comprising a pharmaceutically acceptable carrier, diluent, or excipient and a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

16.	The pharmaceutical composition of claim 12, wherein the pharmaceutical composition further comprises microparticles of the compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

17.	The pharmaceutical composition of claim 16, wherein the pharmaceutical composition is formulated for inhalation.

18.	The pharmaceutical composition of claim 16, wherein the microparticles are prepared by spray-drying, freeze-drying, or micronisation.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity, the claim is dependent upon an objected base claim.  Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 5 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 5 recites the limitation, The compound of claim 1, or a stereoisomer or pharmaceutically acceptable salt thereof, wherein R2 and R6 together with the carbon atoms to which they are attached form a six-membered ring containing two heteroatoms each independently selected from O, N and S, in lines 1-5 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted pyrazolo-[1,5-a]pyrimidines of the Formula (I).  According to claim 1, R2 and R6 together with the carbon atoms to which they are attached is not recited as forming a six-membered ring containing two heteroatoms each independently selected from O, N and S, with respect to the substituted pyrazolo-[1,5-a]pyrimidines of the Formula (I).
	The examiner suggests cancelling the claim, to overcome this rejection.

Allowable Subject Matter

	Claims 1-4, 7, 8 and 16 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The limitation on the core of the substituted pyrazolo[1,5-a]pyrimidines of the Formula (I) that is not taught or fairly suggested in the prior art is R1 on the periphery of the pyrazolo[1,5-a]-pyrimidine core.
	Consequently, the substituted pyrazolo[1,5-a]pyrimidines of the Formula (I), as recited in claim 1, and the substituted pyrazolo[1,5-a]pyrimidines, as recited in claim 16, respectively, are neither anticipated, nor reasonably obviated, by the prior art.

	As allowable subject matter has been indicated, the inventor’s or joint inventor’s reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

	The inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed May 24, 2022, necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.

	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624